        Case 2:20-cv-00098-JMG Document 21-3 Filed 09/03/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BRYAN MERCER, CANDACE McKINLEY,                           Civil Action
 SHANEE GARNER-NELSON, ADAM
 BUTLER,
                    Plaintiffs,
           v.

 KEVIN JACKSON, THE BLACK SPHERE,                          No. 2:20-cv-00098-JMG
 LLC, and MABIE MARKETING, INC.,
 d/b/a The Campaign Solutions Group,

                               Defendants.


                                CERTIFICATE OF SERVICE

       Irv Ackelsberg, Counsel for Plaintiffs, certifies as follows:

       1. A copy of the forgoing Motion was served by ECF on Martin Bryce, counsel for

Defendants. In addition, I sent him a courtesy copy by email, at Bryce@ballardspahr.com.

       2. Today, I also spoke for the first time with the Jason Wehrle, the attorney who will be

entering an appearance on behalf of Defendant Mabie Marketing, Inc. I sent him a copy of the

Motion at JWehrle@defensecounsel.com.



Date: September 3, 2020                       /s/    Irv Ackelsberg
                                              Irv Ackelsberg
